PATTERSON, Judge
(concurring specially).
While I disagree with the conclusion in Issue I that Geneva Smith’s testimony alone was “sufficient to show that the State had presented a prima facie case,” after reviewing the transcript of the evidence presented prior to appellant’s motion, I concur with the result that the prosecution’s evidence was sufficient. I find especially significant the testimony that, in a statement to law enforcement officials, appellant admitted that he was at the scene where the fire originated immediately prior to the fire and, further, the testimony from an investigating officer corroborating this admission made by appellant.